DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0152121 to Sung; in view of US 2015/0188431 to Cho.

As per claim 1, Sung teaches a driving system of a display device, comprising: 
a control module (Fig. 3, 140 and 155), wherein the control module comprises a first control terminal (Fig. 3, terminal outputting SWS1), a second control terminal (Fig. 3, terminal outputting SWS2), and a second feedback terminal (Fig. 3, terminal receiving ES), and the control module is configured to output a first control signal (Fig. 3, SWS1) at the first control terminal and output a second control single (Fig. 3, SWS2) at the second control terminal under control of a second feedback signal (Fig. 3, ES) received at the second feedback terminal.
Sung does not teach the control module comprising a first feedback terminal and further outputting the control signals under control of a first feedback signal received at the first feedback terminal.
Cho teaches the control module comprising a first feedback terminal (Fig. 4, input terminal of 122 within 120, voltage stabilizer 120 will be construed as forming part of the control module of Sung) and further outputting the control signals under control of a first feedback signal received at the first feedback terminal (Fig. 4, the feedback signal into 122 controls the output voltage (Vout) of 120, said voltage is analogous to ELVDD in Sung, which indirectly determines the control signals).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sung, so that it further comprises a first feedback terminal and outputs the control signals under control of a first feedback signal received at the first feedback terminal, such as suggested by Cho, for the purpose of stabilizing the voltage output.
Sung and Cho teach 
a voltage conversion module (Sung, Fig. 3, MP/MN/L/C), wherein the voltage conversion module receives an input voltage (Sung, Fig. 3, Vin) and is electrically connected to the first control terminal, the second control terminal (Sung, Fig. 3), and the first feedback terminal, and the voltage conversion module is configured to convert the input voltage into a target voltage (Sung, Fig. 3, ELVDD) and output the first feedback signal to the first feedback terminal (Sung, Fig. 3, the voltage output by the conversion module would pass through the voltage stabilization module 120 in Fig. 4 of Cho and input into the first feedback terminal) under control of the first control signal and the second control signal (Sung, Fig. 3); and 
a detection module (Cho, Fig. 3, 160a), wherein the detection module receives a third control signal (Cho, Fig. 3, B1/B2/B3) and is electrically connected to the first feedback terminal (Sung, Fig. 3, the input of 160a is electrically connected to the final output voltage; Cho, Fig. 4, the output of voltage stabilization module 120 in Fig. 4 of Cho is also electrically connected to the final output voltage) and the second feedback terminal (Sung, Fig. 3, terminal outputting ES), and the detection module is configured to detect, under control of the third control signal after the display device is turned on, a voltage level at the first feedback terminal (paragraph 48), and is configured to output the second feedback signal to the second feedback terminal (Sung, Fig. 3) based on the voltage level at the first feedback terminal (Sung, Fig. 3, the input of 160a is electrically connected to the final output voltage; Cho, Fig. 4, the output of voltage stabilization module 120 in Fig. 4 of Cho is electrically connected the final output voltage and also the first signal terminal).

As per claim 2, Sung and Cho teach the driving system of the display device of claim 1, wherein the control module further comprises a third control terminal (Sung, Fig. 3, B1/B2/B3 terminals), and the control module is further configured to output the third control signal to the detection module via the third control terminal after the display device is turned on (paragraph 48).

As per claim 3, Sung and Cho teach the driving system of the display device of claim 1, wherein the detection module comprises a current source (Sung, Fig. 3, under transient conditions, a current is inherently generated in resistor R when the switch is closed so as to charge/discharge circuit capacitances); a switch element (Sung, Fig. 3, SW), wherein a first electrode of the switch element receives the third control signal, a second electrode of the switch element receives the current source, and a third electrode of the switch element is electrically connected to the first feedback terminal (Sung, Fig. 3); and a comparator (Sung, Fig. 3, 170), wherein a first terminal of the comparator receives a threshold voltage (Sung, Fig. 3, Vref), a second terminal of the comparator is connected to the first feedback terminal (Sung, Fig. 3, Cho Fig. 4), and an output terminal of the comparator is connected to the second feedback terminal (Sung, Fig. 3).

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 11, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 12, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0152121 to Sung; in view of US 2015/0188431 to Cho; further in view of US 2017/0170726 to Lee et al.

As per claim 4, Sung and Cho teach the driving system of the display device of claim 3.
Sung and Cho do not explicitly teach wherein the switch element is a transistor or a three-state gate.
Lee et al. suggest wherein the switch element is a transistor or a three-state gate (paragraphs 66 and 167).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sung and Cho, so that the switch element is a transistor or a three-state gate, such as taught by Lee et al., for the purpose of utilizing well-known manufacturing methods.

As per claim 13, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0152121 to Sung; in view of US 2015/0188431 to Cho; further in view of US 2017/0309221 to Yang et al.

As per claim 9, Sung and Cho teach the driving system of the display device of claim 1.
Sung and Cho do not teach wherein the driving system of the display device further comprises a timing control chip, the timing control chip is connected to the voltage conversion module, and the timing control 17 chip is configured to receive the target voltage.
Yang et al. teach wherein the driving system of the display device further comprises a timing control chip (Fig. 3, 110), the timing control chip is connected to the voltage conversion module (Fig. 3, 110 connected to 130, 130 is analogous to the DC/DC converter of Sung, comprising the voltage conversion module), and the timing control 17 chip is configured to receive the target voltage (Fig. 3, timing controller 110 receivers and relays Vin).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sung and Cho, so that the driving system of the display device further comprises a timing control chip, the timing control chip is connected to the voltage conversion module, and the timing control 17 chip is configured to receive the target voltage, such as taught by Yang et al., for the purpose of interfacing with external devices.

As per claim 18, it comprises similar limitations to those in claim 9 and it is therefore rejected for similar reasons.

Allowable Subject Matter

Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694